BAKES, Justice,
concurring in result:
Although the Court’s resolution of this case may appear on the surface to be consistent with precedent of the United States Supreme Court, it definitely appears to be inconsistent with our recent opinion in Andre v. Morrow, 106 Idaho 455, 680 P.2d 1355 (1984). In Andre the Court stated that, “The issue of whether a court has exceeded its jurisdiction is always open to collateral attack in Idaho,” and a judgment based upon questionable jurisdiction “can be collaterally attacked at any time.” Id. at 459, 680 P.2d 1335 (emphasis added). The Court was unanimous on this issue. In that case the Morrows had three opportunities to litigate the issue of whether the foreign California court had jurisdiction. First, the opportunity was available in the California court where the parties fully litigated the case on the merits. Second, the parties fully and fairly litigated the issue in a United States bankruptcy court. For a third time, the issue was considered on appeal in this Court. The precedent of Andre v. Morrow should either be overruled, distinguished, or followed, but not ignored.
DONALDSON, C.J., concurs.